Name: Commission Regulation (EEC) No 3680/90 of 18 December 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/10 Official Journal of the European Communities 20 . 12. 90 COMMISSION REGULATION (EEC) No 3680/90 of 18 December 1990 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 21 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. 4 OJ No L 334, 18 . 11 . 1989, p . 21 . 20 . 12. 90 Official Journal of the European Communities No L 357/ 11 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr , £ Irl Lit F1 £ 1.10 07019051 07019059 New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 07020010 07020090 I Tomatoes 109,84 4649 864,04 224,33 762,59 23342 84,32 169225 253,08 77,89 1.30 07031019 I Onions (other than sets) 15,40 651 121,14 31,45 106,91 3272 11,82 23725 35,48 10,92 1.40 07032000 I Garlic 220,14 9318 1 731,72 449,62 1 528,38 46783 168,99 339163 507,22 156,12 1.50 07039000 * 10 Leeks 34,26 1450 269,52 69,98 237,88 7281 26,30 52787 78,94 24,29 1.60 07041010 07041090 ¢ oo * 00 Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 07042000 I Brussels sprouts 207,82 8812 1631,21 428,86 1 439,77 41921 159,93 314617 482,80 147,23 1.80 07049010 White cabbages and red cabbages 47,77 2022 375,83 97,58 331,70 10153 36,67 73607 110,08 33,88 1.90 07049090 * 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 108,85 4607 856,24 222,31 755,70 23131 83,55 167697 250,79 77,19 1.100 07049090 * 92 * 98 Chinese cabbage 40,09 1697 315,39 81,88 278,36 8 520 30,77 61771 92,38 28,43 1.110 070511 10 07051190 Cabbage lettuce (head lettuce) 65,07 2754 511,90 132,91 451,79 13829 49,95 100258 . 149,93 46,15 1.120 07052900 * 10 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 07061000 * 21 * 22 * 23 Carrots 26,60 1 128 208,84 54,90 184,33 5367 20,47 40280 61,81 18,85 1.140 07069090 * 25 * 11 * 19 Radishes 104,67 4430 823,36 213,77 726,68 22243 80,35 161258 241,16 74,23 1.150 07070011 07070019 Cucumbers 52,46 2220 412,70 107,15 364,24 11 149 40,27 80829 120,88 37,20 1.160 07081010 07081090 Peas (Pisum sativum) 232,95 9860 1 832,48 475,78 1617,31 49505 178,82 358896 536,74 165,20 1.170 07082010 07082090 Beans (Vigna spp, Pha ­ seolus spp.) 143,41 6070 1 128,11 292,90 995,65 30476 110,08 220944 330,42 101,70 1.180 07089000 * 11 * 12 Broad beans 34,64 1464 269,51 70,99 238,22 6965 26,45 52014 79,82 25,64 1.190 07091000 * 29 Globe artichokes 124,90 5287 982,53 255,10 867,16 26543 95,88 192431 287,78 88,58 1.200 1.200.1 07092000 * 11 * 12 * 13 * 14 Asparagus :  green 288,34 12205 2268,18 588,90 2001,85 61275 221,34 444229 664,35 204,49 1.200.2 07092000 * 15 * 16 * 91 * 92 * 93 * 94  other 330,80 14002 2602,15 675,62 2296,61 70298 253,93 509639 762,18 234,60 1.210 07093000 * 95 * 96 Aubergines (egg-plants) 86,86 3 676 683,26 177,40 603,03 18458 66,67 133819 200,13 61,60 1.220 07094000 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. dulce) 51,86 2195 408,00 105,93 360,09 11022 39,81 79909 119,50 36,78 1.230 07095130 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 07096010II Sweet peppers 160,15 6779 1 259,82 327,09 1 111,89 34034 122,94 246740 369,00 113,58 No L 357/ 12 Official Journal of the European Communities 20. 12. 9C Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 Fennel 48,08 2035 378,20 98,19 333,79 10217 36,90 74073 110,77 34,09 1.260 07099070 |1 Courgettes 70,94 3003 558,07 144,89 492,54 15076 54,46 109300 163,46 50,31 1.270 07142010 ¢ oo Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,11 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 123,19 5214 969,08 251,61 855,29 26180 94,57 189797 283,84 87,36 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 29,58 1252 232,72 60,42 205,39 6287 22,71 45579 68,16 20,98 2.30 08043000 * 90 Pineapples, fresh 57,50 2433 452,32 117,43 399,20 12219 44,14 88588 132,48 40,77 2.40 08044010 08044090 ¢ 10 * 10 Avocados, fresh 102,80 4351 808,64 209,95 713,69 21845 78,91 158374 236,85 72,90 2.50 08045000 * 21 ¢ 91 Guavas and mangoes, fresh 184,51 7810 1451,43 376,84 1281,00 39211 141,64 284267 425,13 130,85 2.60 2.60.1 08051011 08051021 08051031 08051041 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 58,86 2487 457,87 120,61 404,72 11833 44,93 88366 135,61 43,56 2.60.2 08051015 08051025 08051035 08051045  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 34,30 1451 269,83 70,05 238,14 7289 26,33 52847 79,03 24,32 2.60.3 08051019 08051029 08051039 08051049  Others 27,50 1 164 216,38 56,18 190,97 5845 21,11 42379 63,37 19,50 2.70 2.70.1 08052010 * 11 * 21 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines 54,00 2285 424,78 110,29 374,90 11475 41,45 83195 124,42 38,29 2.70.2 08052030 * 11 ¢ 21  Monreales and Satsu ­ mas 44,60 1888 350,88 91,10 309,68 9479 34,24 68 721 102,77 31,63 2.70.3 08052050 * 12 ¢ 13 ¢ 22 ¢ 23  Mandarins and Wil ­ kings 56,70 2403 446,74 116,93 391,69 11583 43,56 87232 131,77 39,52 2.70.4 08052070 * 11 ¢ 11  Tangerines and others 101,67 4306 799,40 208,47 703,68 21451 78,16 156564 235,18 71,56 08052090 Z1 ¢ 11 * 12 ¢ 13 ¢ 14 ' 31 * 32 * 33 * 34 ' 2.80 08053010 * 11 ¢ 12 Lemons (Citrus limon, Citrus limonum), fresh 49,96 2114 393,00 102,03 346,85 10617 38,35 76970 115,11 35,43 2.85 08053090 * * 11 ¢ 19 Limes (Citrus auranti ­ folia), fresh 128,43 5436 1010,28 262,30 891,65 27293 98,59 197867 295,91 91,08 20 . 12. 90 Official Journal of the European Communities No L 357/ 13 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 2.90.2 08054000 08054000 * 11 * 12 * 21 * 22 Grapefruit, fresh :  white  pink 36,62 56,90 1550 2408 288,09 447,58 74,80 116,21 254,26 395,03 7783 12091 28,11 43,67 56424 87661 84,38 131,09 25,97 40,35 2.100 08061011 08061015 08061019 Table grapes 127,21 5384 1 000,69 259,81 883,18 27034 97,65 195987 293,10 90,21 2.110 08071010 Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 2.120.1 08071090 * 12 * 13 * 14 * 15 * 21 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 87,69 3711 689,80 179,10 608,80 18635 67,31 135100 202,04 62,19 2.120.2 08071090 * 16 * 17 * 18  Other 143,34 6067 1 127,58 292,76 995,18 30462 110,03 220841 330,27 101,65 2.130 08081091 08081093 08081099 * 19 * 29 Apples 50,47 2136 397,05 103,08 350,42 10726 38,74 77763 116,29 35,79 2.140 08082031 08082033 08082035 08082039 * 91 * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 62,95 2664 495,18 128,56 437,03 13377 48,32 96982 145,04 44,64 2.150 08091000 Apricots 161,72 6845 1272,18 330,30 1 122,80 34368 124,14 249159 372,62 1 14,69 2.160 08092010 08092090 Cherries 134,92 5747 1 065,30 279,18 936,97 27443 104,05 204795 314,58 93,57 2.170 08093000 * 91 * 92 * 93 Peaches 270,65 11456 2128,98 552,76 1 879,00 57515 207,76 416968 623,58 191,94 2.180 08093000 * 97 * 11 * 12 * 13 Nectarines 257,80 10912 2027,90 526,52 1 789,78 54784 197,89 397170 593,98 182,82 2.190 08094011 08094019 * 17 Plums 230,64 9762 1814,32 471,06 1601,28 49014 177,05 355340 531,42 163,57 2.200 08101010 08101090 Strawberries 310,33 13135 2441,11 633,80 2154,48 65947 238,22 478099 715,01 220,08 2.205 2.210 2.220 08102010 08104030 08109010 \ Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia cbinensis Planch.) 574,44 169,71 96,90 24307 7226 4101 4493,31 1 336,26 762,26 1 175,29 350,92 197,91 3950,18 1 176,54 672,75 113358 34401 20592 438,60 130,84 74,38 863888 256973 149291 1323,12 395,56 223,26 422,80 118,61 68,72 2.230 08109080 * 31 * 32 Pomegranates 62,55 2647 492,05 127,75 434,28 13293 48,01 96370 144,12 44,36 2.240 08109080 * 41 * 42 Khakis 108,75 4603 855,50 222,12 755,04 23111 83,48 167552 250,58 77,12 2.250 08109030 * 10 Lychees 380,90 16123 2996,29 777,95 2644,46 80946 292,40 586832 877,62 270,13 *  The ninth digit is reserved for the Member States (statistical purposes).